Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10, 12-19 and 21 is pending.
Claims 12-19 is withdrawn.
Claims 1-10 and 21 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
 
Action Summary
Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (U.S. Patent 5,834,032) is withdrawn.
Claims 1-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent 5,834,032) and Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) is withdrawn due to applicants amendment of claims.
.
s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent 5,834,032) and Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) as applied to claims 1-6 and 10-11 above, and further in view of Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) is withdrawn due to applicants amendment of claims.
Claim 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) both are of record in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) is maintained with modifications due to applicants amendment and/or cancellation of claims.

Response to Arguments
Applicants argue that Song only discloses a composition to treat a diabetic mammal.  This argument has been fully considered but has not been found persuasive.  The instant claims do not preclude a diabetic subject.  Only newly added claim 21 recited that the subject does not have diabetes.
Applicants again argue that none of Song, Choi and Minelli disclose that a combination of zinc salt and cyclo-Hispro is administered to prevent and/or inhibit 
Applicants argue that Minelli disclose neither anti-inflammatory effect of cyclo(His-Pro) on vascular smooth muscles cells nor anti-calcification activity of CHP.  
Applicants argue that Kattoor also reports that clinical trial evaluating anti-oxidant supplements had failed to improve (treat atherosclerosis).  This argument has been fully considered but has not been found persuasive.  Applicants recited page 7, first paragraph as reasoning that Kattorr does not disclose 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (U.S. Patent 5,834,032).
Song teaches a composition to treat a diabetic mammal, comprising:   a zinc salt comprising a zinc cation and an anion; purified cyclo-Hispro; and a pharmaceutically acceptable excipient, wherein the weight ratio of zinc cation to cyclo-Hispro is from 
It is inherent that upon administering cyclo-Hispro and zinc would prevent vascular smooth muscle cells (VSMC) calcification in an atherosclerotic patient.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) .

Choi teaches that given the importance of zinc in anti-oxidative stress and anti-inflammation, it is not surprising to see that accumulating evidence has emerged, suggesting that zinc deficiency is associated with the development of CVDs, especially atherosclerosis, and zinc supplementation can protect against MI and I/R injury (page 1121, left column, third paragraph).
Choi does not expressly disclose cyclo-Hispro.
Minelli teaches that cyclo(His-Pro) enhances the expression of small heat shock proteins and antioxidant protection at the cellular level (abstract).  Minelli teaches that cyclo(His-pro) suppresses the proinflammatory NF-κB signalling via the Nrf2-mediated heme oxygenase-1 activation (abstract) which results in decreased oxidative stress (page 525, left column, first paragraph).  Minelli teaches that a moderate level of ROS activates Nrf2 leading to up regulation of stress-inducible genes, including heme oxygenase-1 (HO-1).  Increased HO activity confers both anti-inflammatory and adaptive survival responses upon in vitro or in vivo oxidative insults.  Minelli teaches that that Nrf2 activation suppresses NF-κB activity via a mechanism involving HO-1 expression and activity, and show evidence indicating that cyclo(His-Pro) abolishes inflammation in vivo. (page 526, left column, first paragraph).  Minelli teaches that Oxidative stress is thought to contribute to the aetiology of several neurodegenerative diseases by the toxicity of reactive oxygen and nitrogen species which cause damage and non-specific changes of lipids, proteins, and nucleic acids (Calabrese et al., 2005; 
Kattoor teaches that oxidative stress and inflammation are major features in the development of atherosclerosis
It would have been obvious to one of ordinary skills in the art to administer both zinc salts and cyclo(His-Pro) to treat atherosclerosis.  One would have been motivated to administer both zinc salts and cyclo(His-Pro) to treat atherosclerosis because it is known in the art that zinc in anti-oxidative stress and anti-inflammation, it is not surprising to see that accumulating evidence has emerged, suggesting that zinc deficiency is associated with the development of CVDs, especially atherosclerosis as taught by Choi.  Furthermore, it is well known in the art that oxidative stress is major features in the development of atherosclerosis as taught by Kattoor.  Additionally, it is known in the art that cyclo(His-Pro) enhances the expression of small heat shock proteins and antioxidant protection at the cellular level as taught by Minelli.  Taken the cited art, it would have been obvious to combine zinc salts and cyclo(His-Pro) to treat oxidative stress and inflammation associated with atherosclerosis with a reasonable expectation of success absence evidence to the contrary.

It would have been obvious to one of ordinary skills in the art that upon administering zinc and cyclo-Hispro to treat atherosclerosis would also induce Nrf2 and HO-1.  One would have been motivated that upon administering zinc and cyclo-Hispro to treat atherosclerosis would also induce Nrf2 and HO-1 because it is known in the art that cyclo(His-pro) suppresses the proinflammatory NF-κB signalling via the Nrf2-mediated heme oxygenase-1 activation which results in decreased oxidative stress and that a moderate level of ROS activates Nrf2 leading to up regulation of stress-inducible genes, including heme oxygenase-1 (HO-1) as taught by Minelli with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to administer zinc and cyclo-hispro in a ratio of at least 1:1 since both Choi and Minelli are silent with regards to any ratio. It would have been reasonable to one of ordinary skills in the art at the time of the invention to reasonably presume a 1:1 ratio with a reasonable expectation of success.  Additionally, this reasonable presumption falls within the instantly claimed ratio of 1:0.1-10.
With regards to the composition preventing apoptosis or cell death and vascular smooth muscle cells (VSMC) calcification; in administering zinc and cyclo-Hispro to treat atherosclerosis would consequently prevent apoptosis or cell death and vascular smooth muscle cells (VSMC) calcification with the same administration of zinc and cyclo-Hispro (same composition) to treat atherosclerosis (same patient population) with a reasonable expectation of success.
2O2), this is a consequence of the administration of zinc salt and cyclo-Hispro with a reasonable expectation of success.





Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) all are of record as applied to claims1, 3, 7-10 and 21  above, and further in view of Bao (Zinc decreases C-reactive protein, lipid peroxidation, and inflammatory cytokines in elderly subjects: a potential implication of zinc as an atheroprotective agent, Am J Clin Nutr 2010;91:1634–41).
Choi, Minelli and Kattoor as cited above.
None of the cited art discloses the dosage of Zinc or tablet.


It would have been obvious to one of ordinary skills to optimize the dosing of zinc salt in tablet form.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment , the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition. With regard to the ranges disclosed by Bao which . 
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42) all are of record as applied to claims1, 3, 7-10 and 21  above, and further in view of Grottelli (The Role of Cyclo(His-Pro) in Neurodegeneration, Int. J. Mol. Sci. 2016, 17, 1332; renumbered pages 1-14).

Choi, Minelli and Kattoor as cited above.
None of the cited art discloses the dosage of cyclo(hispro) or tablet.
Grottelli teaches that NF-κB and Nrf2-signalling pathways are activated by several physiological and/or pathological stimuli. On the other hand, anti-inflammatory and/or anti-carcinogenetic compounds suppress NF-κB and activate the Nrf2 signaling pathways. ROS levels are critical determinants of cell fate. Indeed, chronically-elevated ROS levels induce cell death, activate NF-κB and lead to inflammation, whereas moderate ROS levels activate Nrf2 and lead to the upregulation of stress-inducible genes, such as heme oxygenase-1 (HO-1). HO activity exerts anti-inflammatory and adaptive survival responses upon oxidative insults suggesting that anti-inflammatory and anti-oxidant pathways are coordinated through a complex mechanism. We showed 
It would have been obvious to one of ordinary skills to optimize the dosing of zinc salt in tablet form.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1-10 and 21 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627